Citation Nr: 1448519	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-39 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for a back injury.  The Board subsequently reopened the Veteran's claim in a June 2012 decision.  

The Veteran testified before the Board sitting at the RO in St. Petersburg, Florida, in August 2007 and before the Board sitting at the RO in Manila, Republic of the Philippines, in April 2010.  Transcripts of both hearings have been associated with the claims file.  When two hearings have been held by different Veterans Law Judges (VLJs) concerning the same issue, the law requires that the Board assign a third VLJ as a member of a panel to decide the issue.  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2014).  An appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2014).  In April 2012, the Board informed the Veteran and his representative of the option for a third hearing.  No response was received.  Therefore, the Board will presume that the Veteran does not desire an additional hearing and will proceed with adjudication.  

This case was remanded by the Board in June 2012.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the June 2012 remand was to obtain additional treatment records and to provide the Veteran with a VA examination with respect to his spine.  A review of the record indicates that additional treatment records were obtained and that the Veteran was provided with a VA spine examination in October 2013.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the June 2012 remand, and that the Board may now proceed with the adjudication of the claim.  


FINDING OF FACT

The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's current lumbar symptomatology is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A January 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and identified and available post-service medical treatment records have been obtained.  A VA examination was conducted in October 2013 in connection with the present claim, and the report of this examination has been associated with the claims file.  The October 2013 VA examination report included diagnoses and opinions which are consistent with the other evidence of record following a physical examination of the Veteran and a review of the record.  The offered opinion is accompanied by an extensive, complete rationale.  For these reasons, the Board concludes that the October 2013 VA examination is adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Correspondence was sent to the Veteran in December 2012 requesting that he submit any additional evidence relevant to his claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judges (VLJs) who held hearings regarding the issue addressed herein solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's low back symptomatology and any relationship between this condition and his service.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection for chronic disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a) (2014).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 
When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the claimant's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the claimant is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

A preexisting injury or disease will be considered to have been aggravated where there is an increased in severity during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent and increase in severity during service.  38 C.F.R. § 3.306(b) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he suffers from a current back disability that was caused by his period of active service.  Specifically, the Veteran asserts that his current low back symptomatology stems from a back injury he sustained after slipping and falling on ice in approximately 1967.  A review of his service treatment records reveals that the examiner performing an enlistment physical examination in September 1965 noted the Veteran's subjective report of a pre-service back injury.  The examiner noted that the Veteran had no symptoms for two years and that he reported a full recovery from this injury.  Objective examination of his spine at the time of service enlistment was within normal limits.  Nevertheless, in November 1965, the Veteran sought treatment for low back pain related to "an old injury."  A military clinician prescribed the application of heat and a surface ointment.  

In his Board hearing testimony, the Veteran reported that he fell on ice in the winter of 1967-68, hitting his tailbone on a step.  He reported that he underwent X-ray studies and was diagnosed by the physician in charge of the Fort Ritchie Army Dispensary with compression fracture of the spine at two levels and a "crushed" disc.  Service treatment records of outpatient medical care at Fort Ritchie have been associated with the claims file but are silent for any fall on ice or back injury in the winter of 1967-68.  There is no record of any X-ray studies or treatment by the physician named by the Veteran.  

The Board notes that, in August 1968, a discharge physical examination was performed by the same physician identified by the Veteran as having diagnosed compression fractures six months earlier during the winter of 1967-68.  On clinical evaluation, this physician found the Veteran's spine to be normal.  The Veteran noted a history of back pain on his report of medical history.  In his summary and elaboration, the same physician noted the Veteran's occasional back pain and related it to "an old injury".  It is notable that this examiner did not mention a fall the previous winter or any diagnosis of compression fractures or crushed discs.  

The Veteran further stated that after service he worked as a physician's assistant and respiratory therapist in medical facilities until the early 1980s and that he was able to self-care for the residuals of the back injury.  In the early 1980s, the Veteran worked in computer applications.  

In March 1987, a private physician, Dr. R.C.C., noted that the Veteran had sustained injuries in a motor vehicle accident in May 1986 and that he underwent cervical spine surgery in October 1986.  The physician noted at the time of the surgery that the Veteran had also complained of low back pain.  The Veteran further reported that in February 1987 he fell on ice landing on his buttocks and shoulder and experienced severe low back pain.  X-rays showed a vacuum phenomenon, narrowing space, and spondylolisthesis at two levels with questionable indications of nerve root impingement.  In a follow-up encounter in May 1987, an orthopedic surgeon, Dr. D.A.D. prescribed the use of a body jacket to stabilize the spine.   

In September 1988, a private physician noted that the Veteran underwent cervical spine surgery at a university hospital in Boston, Massachusetts, in September 1986, that he had a lumbar spine fusion in May 1987, and that he then moved to Florida.  A substantial volume of subsequent private and VA records showed that the Veteran sustained back injuries in additional accidents as a pedestrian and on a sailboat dock and that he underwent many additional lumbar spine surgical procedures.  Significantly, none of these records mention any injuries in service.  

In a June 2012 decision, the Board found that there was credible medical evidence of a current lumbar spine disorder, and lay evidence of a back injury that resolved prior to service, a back injury sustained in a fall during service, and continuing symptoms after service prior to additional injuries starting in 1986.  As such, the Board remanded the appeal in order to obtain a VA orthopedic examination to determine the likely etiology of the Veteran's current lumbar spine symptomatology.  

Pursuant to the Board's June 2012 remand instructions, the Veteran was provided with a VA thoracolumbar back examination in October 2013, at which time he was diagnosed as having degenerative joint and disc disease of the lumbar spine status post spinal fusion, laminotomy, and discectomy.  The examiner acknowledged the Veteran's contention that his current lower back condition was due to an incident in 1967 in which he landed on his buttocks and suffered a back injury after falling while walking on an icy pathway.  The examiner also noted that the Veteran was involved in a motor vehicle accident in 1987 in which was rear-ended by another vehicle and underwent lumbar surgery one month later, with three additional surgeries thereafter.  

While the VA examiner acknowledged the Veteran's contentions, the VA examiner opined that the Veteran's current back disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury.  In rationale supporting his opinion, the examiner explained that the Veteran's September 1965 enlistment report mentioned a history of a lower back injury years prior at age 16 as a result of playing football; however, the Veteran claimed that there was a full recovery and reported no symptoms in the prior two years.  His September 1965 examination upon enlistment corroborated this account and showed a normal spine and a full range of motion with normal curvature and alignment.  The examiner emphasized that the Veteran was found qualified to enlist; therefore, he concluded that his prior football-related back injury was acute and transitory, and healed without any chronic sequelae.  The examiner noted that a November 1965 service treatment record showed one episode of lower back pain which was treated with heat compresses and topical salves/balms.  There was no mention of further lower back pain thereafter.  In addition, the examiner emphasized that service treatment records contained no mention of the fall that the Veteran claimed occurred at Fort Ritchie in 1967, and that service treatment records while the Veteran was in Fort Ritchie from October 1967 to January 1968 showed no mention of any back condition or relevant symptomatology.  As such, the examiner concluded that the single documented episode of in-service lower back pain in November 1965 was acute and transitory, and healed without any chronic sequelae.  

The VA examiner also emphasized that the Veteran's August 1968 examination upon separation from service showed a normal spine, with no mention of any lower back condition.  The Veteran indicated that he was in good health at that time, and mentioned that he suffered from recurrent back pain, but noted that this pain was only occasional.  As such, the examiner concluded that there was no chronic compensable lower back condition before or at the time of his discharge from the military.  Moreover, there was no documented evidence of any in-service compression fracture of the lumbar spine, while any claimed in-service lower back condition was merely acute and transitory and healed without any chronic compensable complications.  

In addition, the VA examiner indicated that there was no medical evidence submitted to show that the Veteran's claimed lumbar degenerative joint and disc disease manifested to a compensable degree within the initial post-service presumptive period of one year.  The examiner explained that a simple fall on one's buttocks while walking or running did not have enough force to rupture the disc of a healthy young adult, and that the age range of 19 to 25 years is widely accepted medically as the peak of an individual's health and strength.  In addition, the examiner noted that the Veteran was able to work as a physician's assistant for several years upon his discharge from service, which was compatible with a healthy 22-year-old individual without any documented evidence of severe, major trauma to his lower back.  

The VA examiner found the 1986 motor vehicle accident in which the Veteran was rear-ended by another vehicle while stopped at an intersection to be a significant factor in his current back symptomatology.  The examiner noted that the Veteran was 40 years old at this time, and that the age range from 35 to 45 years is the most vulnerable time for any disc rupture or pathology.  Furthermore, the examiner explained that the treatment records made it evident that the Veteran's current lower back condition emanated from his 1986 motor vehicle accident.  The lumbar surgery that the Veteran underwent was due to this incident.  Despite the Veteran's claim that his surgeon informed him that his lumbar spine disorder originated from an old in-service back injury, the VA examiner emphasized that there was no official medical certificate from the surgeon stating this claim, which the examiner opined was very unlikely.  

The VA examiner reiterated that there was no medical evidence of any lumbar compression fractures or any chronic compensable back disorder prior to 1986, and hence no residuals originating from any in-service back condition could be attributed to service.  Rather, the examiner opined that all of the Veteran's current back symptoms resulted from his 1986 motor vehicle accident and the multiple lumbar surgeries he underwent secondary to his motor vehicle accident.  

In light of the Veteran's diagnosed degenerative joint and disc disease of the lumbar spine, the Board finds that the first Shedden element is met.  

In regard to the second Shedden element, the Veteran asserts that he injured his low back during active service as a result of falling on ice in 1967.  The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to low back symptomatology at that time.  Nonetheless, the Board notes that the Veteran is competent to report having fallen on ice in 1967.  As such, the Board finds that the second Shedden element is also met.  

However, the third Shedden element, a nexus between the present disability and the injury, disease, or aggravation of a preexisting injury or disease, must still be shown.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

Here, with respect to the third Shedden element, the record does not contain probative medical evidence suggesting that the Veteran's current lumbar spine disability is etiologically related to service.  The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to a lumbar disability other than a single episode of lower back pain which was treated with heat compresses and topical salves/balms, and which the October 2013 VA examiner found to be acute and transitory in nature.  Significantly, the Veteran's separation examination indicated that his back was within normal limits at discharge.  The medical evidence of record indicates that the Veteran did not complain of or seek treatment for back pain until many years after his separation from service, following a motor vehicle accident in 1986.  This 18-year lapse in time between service and the Veteran's first treatment for back pain weighs against his claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999)

The only evidence indicating an association between his current lumbar spine disability and active service is found in the Veteran's own assertions.  The Veteran is competent to describe symptoms such as pain, soreness, and reduced range of motion, which he is able to perceive through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, it is well established that a layperson without specialized medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1) (2013).  Here, although the Veteran has a history of working as a medical assistant and respiratory therapist, there is no suggestion that he was trained in the field of orthopedics.  The etiology of degenerative joint disease is a complex medical matter that does not lend itself to lay opinion.  To the extent the Veteran asserts that his lumbar spine disability is etiologically related to service, the Board finds that he is not competent to render such opinion as to etiology.  As such, his assertions in this regard lack probative value. 

Moreover, the Board finds that the question of aggravation of a disability which preexisted service is not relevant in this case.  Although the Veteran reported sustaining a back injury at age 16, years before his entry into service, he had maintained that this injury had completely resolved by the time he entered into service in 1968.  In addition, the examiner at his induction examination confirmed that his spine was within normal limits; as such, there was no evidence of disability noted at the time of examination, acceptance, and enrollment.  More significantly, the VA examiner has explicitly opined that all of the Veteran's current back symptomatology stemmed from his 1986 motor vehicle accident, and that his current symptomatology is entirely unrelated to any symptoms experienced by the Veteran in service or prior to service.  

Finally, the Board notes that although degenerative joint and disc disease of the lumbar spine is a chronic disease under 38 C.F.R. § 3.309 (a), there is no evidence showing that his current low back disorder either manifested to a compensable degree within one year after separation from service, or that there was a continuity of symptomatology since service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

As the weight of the evidence is against finding that the Veteran's current low back symptomatology is related to active service, service connection must be denied, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014).



ORDER

Entitlement to service connection for residuals of a back injury is denied.




_________________________                    	___________________________
     DENNIS F. CHIAPPETTA				STEPHEN L. WILKINS
       Veterans Law Judge, 					   Veterans Law Judge
   Board of Veterans' Appeals			        Board of Veterans' Appeals




____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


